Citation Nr: 1417422	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION


The Veteran served on active duty from December 1942 to July 1945.  He died in May 2007, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends, in essence, that service connection is warranted for the cause of the Veteran's death.  She maintains that the times and circumstances associated with the Veteran's service materially contributed to cause his death.  

In October 2007, the RO made an effort to notify the appellant of what was necessary to support a Dependency and Indemnity Compensation (DIC) claim.  However, the Board finds that sufficient notice was not provided pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  



In Hupp, it was held that in a claim for benefits for the cause of the veteran's death, VA's duty to notify under 38 U.S.C.A § 5103(a) must include: 

(1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; 

(2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition, and; 

(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

The claim will therefore be remanded for corrective notice to address this court precedent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC will advise the appellant of: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

2.  After completion of the above, and any additional development of the evidence, the RO/AMC should review the record, to include all additional evidence, and readjudicate the claim.  If the benefit sought remains denied, the appellant should be issued an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



